McBRIDE, Judge.
Plaintiffs’ suit by which they seek to recover from defendants damages resulting from the alleged defective installation by defendants of a hardwood floor in the home of plaintiffs, under a written contract between the parties, was dismissed on an exception of prescription of one year filed by the defendants to the action, and plaintiffs have appealed.
Defendants-appellees made no appearance before us, nor did they file brief.
The trial court erred in maintaining the exception. The action brought by plaintiffs is one for damages ex contractu, and it is therefore not prescribed in one year. See Transportation Equipment Co. v. Younger Bros., La.App., 34 So.2d 347 and Bandel v. Sabine Lumber Co., 194 La. 31, 193 So. 359, and the authorities therein cited.
Therefore the judgment appealed from is reversed, and it is now ordered that the exception of.prescription of one year filed by the defendants be and the same is hereby overruled, and the matter is remanded to the court below for further proceedings in accordance with law. Defendants-appellees are to bear the cost of this appeal and all other costs are to await a final determination of the matter.
Reversed and remanded.